Case 1:18-cv-00327-MAC-KFG Document 18 Filed 08/25/21 Page 1 of 2 PageID #: 192




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 JOHN EARL JACKSON,                                 §
                                                    §
                 Movant,                            §
                                                    §
 versus                                             §    CIVIL ACTION NO. 1:18-CV-327
                                                    §
 UNITED STATES OF AMERICA,                          §
                                                    §
                 Respondent.                        §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Movant John Earl Jackson, an inmate at the Federal Correctional Complex in Oakdale,

 Louisiana, proceeding pro se, brought this motion to vacate, set aside, or correct sentence

 pursuant to 28 U.S.C. § 2255.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The magistrate judge recommends denying and dismissing the motion.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

 the Report and Recommendation of United States Magistrate Judge were filed by the parties.

          Furthermore, the movant is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

 granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

 under prior law, requires the movant to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

 that substantial showing, the movant need not establish that he should prevail on the merits.

 Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a
Case 1:18-cv-00327-MAC-KFG Document 18 Filed 08/25/21 Page 2 of 2 PageID #: 193



 court could resolve the issues in a different manner, or that the questions presented are worthy of

 encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether

 to grant a certificate of appealability is resolved in favor of the movant, and the severity of the

 penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

        Here, the movant has not shown that any of the issues raised by his claims are subject to

 debate among jurists of reason. The factual and legal questions advanced by the movant are not

 novel and have been consistently resolved adversely to his position. In addition, the questions

 presented are not worthy of encouragement to proceed further. Thus, the movant has failed to

 make a sufficient showing to merit the issuance of a certificate of appealability. Therefore, a

 certificate of appealability shall not be issued.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the magistrate judge’s recommendation.


         SIGNED at Beaumont, Texas, this 25th day of August, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                     2
